DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 6/8/22 are accepted.

REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 2 and 5.
As to claims 1, 2 and 5, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a plurality of relay mirrors, each relay mirror for reflecting an image of one of the plurality of sample holders from a first vertical direction to a radial direction along an optical cavity of the respective arm, wherein at least one of the plurality of relay mirrors is a flat, reflective surface, comprising a shatterproof, reflective material”, in combination with the rest of the limitations of claims 1, 2 and 5.
	Claim 3-4 and dependent on claim 2; therefore, they are allowed with respect to claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/
June 13, 2022                                                               Primary Examiner, Art Unit 2886